Citation Nr: 0726395	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 
 
2. A cervical spine disability was not manifest during 
service, arthritis of the cervical spine was not manifest in 
the first post-service year, and it is not shown that any 
current cervical spine disability is related to the veteran's 
period of military service. 


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in January 2003 and February 
2005.  The veteran was also provided notice of the 
information and evidence necessary to substantiate a claim of 
service connection in the February 2005 letter.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in 
March 2006, which is after the rating decision currently on 
appeal and thus not in a timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  
In any event, any possible prejudice to the appellant and any 
defect in the timing or content of the notices have not 
affected the fairness of the adjudication because the issue 
on appeal was readjudicated in a May 2006 Supplemental 
Statement of the Case following adequate notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the January 
2003 and February 2005 letters, which advised the veteran to 
provide the RO with any evidence that might support his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's available service medical records, VA 
medical records, Social Security Administration (SSA) 
disability records and all identified and obtainable private 
medical records.  In this regard, the Board notes that the RO 
was unable to obtain medical records from the Gritman Medical 
Center, after making two requests.  This is in compliance 
with applicable regulations because a follow up request was 
made and these records are not in the possession of a federal 
agency.  See 38 C.F.R. § 3.159(c)(1) (2006).  The veteran has 
not indicated the presence of any outstanding relevant 
records and has not requested VA's assistance in obtaining 
any other evidence.  The veteran has been provided with 
several medical examinations in furtherance of substantiating 
his claims.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
 
Certain chronic diseases, such as arthritis, shall be 
presumed to have been incurred in service when manifest to a 
compensable degree within a prescribed period after service 
(one year for arthritis) even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 
 
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish ... the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  It is clear that "[t]he regulations 
regarding service connection do not require that a veteran 
must establish service connection through medical records 
alone."  Triplette v. Principi, 4 Vet. App. 45, 49 (1993), 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It 
is equally clear, however, that the resolution of issues 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998). 
 
When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).
Factual Background

The veteran has asserted in several personal statements that 
in the Spring of 1973 that he injured his neck in service 
when he fell off a ladder while removing a light fixture.  He 
has denied seeking in-service treatment for this injury and 
his service medical records are silent with respect to any 
neck injury.  His separation examination dated in January 
1975 indicated a normal spine and musculoskeletal system upon 
discharge.  The veteran has stated that he had neck pain ever 
since this alleged injury.  

A review of the file fails to reveal clinical evidence of a 
cervical spine disability within one year of the veteran's 
discharge or until many years thereafter.  Of record, is a 
note of an orthopedic consultation dated in September 1981, 
which stated that the veteran moved about the room with ease, 
and that neck, upper extremity, and upper back examination 
were entirely normal.  A May 1984 treatment note authored by 
Gary M. Thorne, M.D. notes full range of motion of the neck, 
without tenderness or bruit.  It was speculated that the 
veteran's symptoms of numbness and tingling, of which he 
complained at the time, were secondary to thoracic outlet 
syndrome.  Of record are numerous SSA records that contain 
voluminous workers' compensation claim records, which show a 
history of neck and upper back workplace injuries beginning 
in the 1990s.  These records also show that the veteran had a 
C5-6 discectomy and fusion in October 1991.  Subsequent 
records show continued treatment for a cervical spine 
disability, including other vertebrae of the cervical spine.  
For example, a November 2002 MRI from Mark W. Peterson, M.D. 
shows mature interbody fusion C5-6 with spurring, moderate 
disc space narrowing at C6-7 with posterior bulge and a 
moderate sized bulge posterolaterally at C2-3.  This MRI 
resulted in a contemporaneous diagnosis of cervical disc 
disease from Jim Gardner, M.D.

Of record is a June 2003 medical opinion by Robert Simmons, 
D.C.  In this opinion, Dr. Simmons attributes the veteran's 
cervical spine disability to the aforementioned alleged in-
service fall.  He rationalized that the veteran's disability 
appeared to be injury, rather than age, related based upon an 
MRI study and thus related the cervical spine disability to 
service.  Dr. Simmons did not address the veteran's history 
of workplace injuries, as outlined above.  Notably, a 
subsequent report of contact dated in March 2006 shows that 
Dr. Simmons has no records of treatment for the veteran.  

In July 2003, the veteran was seen at the VA medical center 
for examination of his neck.  This examination resulted in a 
diagnosis of status post C5-6 fusion, with no documentation 
of service connection, but of a workers' compensation action 
resulting in the surgery.  The examiner did not attribute the 
veteran's cervical spine disability to service.  

In February 2004, Carrie Coen, a physical therapist, recalled 
the veteran's alleged history of in-service neck injury.  
Based solely upon this information, she attributed his 
cervical spine disability to service.  

Also received at the RO in February 2004, were two "buddy" 
letters.  One letter was authored by a widow of a former 
fellow soldier of the veteran's, and the other was authored 
by the veteran's wife.  These letters essentially echo the 
veteran's allegation of in-service neck injury and subsequent 
pain and attempt to relate the veteran's cervical spine 
disability to service.  

In May 2005, the veteran was seen at the VA medical center to 
address the etiology of his cervical spine disability.  At 
this time, the veteran contended that he incurred this 
disability in service, as outlined in detail above.  The 
examiner noted the veteran's workers' compensation claim and 
subsequent cervical fusion, also outlined above.  The 
examiner reviewed the veteran's service medical records and 
the claims file and concluded that it was not as least as 
likely as not that the veteran's cervical spine disability 
could be attributed to service.  In reaching this conclusion, 
the examiner noted the lack of military documentation of 
injury or treatment of neck injuries, indication of a normal 
neck in 1981 and severe workplace neck injury in the 1990s.  




Analysis

Service connection for a cervical spine disability is not 
established on a presumptive or direct basis.  Presumptive 
service connection is not established because, as outlined 
above, the earliest indication of a cervical spine disability 
appears in the 1990s, well over one year following the 
veteran's discharge from service.  Direct service connection 
is not established because there is no evidence of a cervical 
spine disability appearing in the veteran's service medical 
records and no competent and credible medical evidence 
otherwise establishing a relationship between service and a 
cervical spine disability.  

With respect to the apparently favorable medical opinions 
offered by Dr. Simmons and Ms. Coen, the Board notes that it 
is not bound by opinions, such as these, that are based 
solely upon an unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Along these lines, the Board notes the statements regarding 
in-service injury to the veteran's neck and subsequent pain, 
but finds that the competent medical evidence belies these 
assertions.  In this regard, the Board finds the negative May 
2005 VA opinion far more probative because it is based upon a 
full review of all of the evidence of record, not just the 
history provided by the veteran, and is authored by a 
competent medical professional.  In any case, the Board has 
the responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Accordingly, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a cervical spine disability and it 
must be denied. 38 U.S.C.A. § 5107.

In reaching this decision, the Board has considered the 
veteran's assertions and the "buddy" statements provided, 
but the resolution of issues that involve medical knowledge, 
such as the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
this evidence regarding the etiology of a cervical spine 
disability is not competent medical evidence.

ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


